

[everywarevollessepara_image1.jpg]




CONFIDENTIAL SEPARATION AGREEMENT AND
GENERAL RELEASE


THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made and entered into by and between Jacqueline Volles (“Volles”) and EveryWare
Global, Inc., a Delaware corporation (together with its subsidiaries, the
“Company”), for a final and complete resolution of all matters arising out of or
relating in any way to Volles’s employment with the Company and the cessation
thereof.


WHEREAS, Volles was formerly employed by the Company as Chief Marketing Officer;


WHEREAS, Volles’ employment with the Company ended on February 19, 2014;


WHEREAS, Volles has alleged certain claims against the Company in connection
with her employment with and separation from the Company, including gender bias
and retaliatory conduct;


WHEREAS, the Company denies the allegations made by Volles, and any allegations
or claims of wrongdoing or liability of any kind; and


WHEREAS, Volles and the Company (together, the “Parties”) wish to compromise and
fully and finally settle any and all claims and disputes that exist or may exist
between the Parties.


NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein and of the further consideration set forth below, the receipt and
sufficiency of which the Parties hereby acknowledge, the Parties stipulate,
agree and consent as follows:


1.
Separation Date: Volles agrees that her last day of employment with the Company
was February 19, 2014 (the “Separation Date”). Volles further agrees that as of
the Separation Date she no longer was, and will not hold herself out as, an
employee or officer of the Company.



2.
Separation Benefits: In consideration of the release and other covenants and
agreements given by Volles in this Agreement, and subject to Volles’ execution
and non-revocation of this Agreement, the Company agrees to provide, or cause to
be provided, the following payments and benefits (collectively, the “Separation
Benefits”):



a.
The Company agrees to make, or cause to be made, the following payments
(together, the “Separation Payment”):





--------------------------------------------------------------------------------





i.
Severance payments to Volles in the total amount of $145,000.00, representing
six (6) months of her base salary as of her last date of employment, less all
applicable withholdings and deductions, payable in twenty-six (26) biweekly
installments (the “Severance Period”) to be direct-deposited to Volles in
accordance with the Company’s regular payroll practices;



ii.
A discretionary bonus payment to Volles for 2013 in the amount of $47,000.00,
less all applicable withholdings and taxes;

 
iii.
A lump-sum payment to Volles in the amount of $39,280.00, as an additional
settlement amount, less all applicable withholdings and taxes; and



iv.
A payment to Volles’s attorneys, Abrahamson Vorachek & Levinson (AVL), in the
amount of $38,220.00, as payment of any and all attorneys’ fees incurred by
Volles with such attorneys, payable upon receipt by the Company of a completed
Form W-9 from the firm.



The Company will provide the Internal Revenue Service (“IRS”) and Volles an
appropriate Form W-2 with respect to the portions of the Separation Payment paid
directly to Volles as set forth in (i)-(iii) above, and a Form 1099 with respect
to the portion of the Separation Payment reflecting attorneys’ fees reporting
said sum in Box 14 as “Gross proceeds paid to an attorney,” and/or any other
required tax reporting or information forms reflecting such payments. The
portions of the Separation Payment set forth in (ii) and (ii) above shall be
delivered to AVL within seven (7) days following the expiration of the
Revocation Period as set forth herein, but only upon receipt of all necessary
and applicable tax forms completed by the individual or entity to whom or which
payments are being made. The Separation Payment under this Section 2 is
conditioned upon Volles’ execution and delivery of this Agreement and
non-revocation thereof prior to the expiration of the Revocation Period. Volles
agrees to and hereby does indemnify the Company from and against the employee
portion of any and all tax liabilities, interest and penalties that may be
assessed against or incurred by her in connection with payments made by the
Company to Volles pursuant to this Paragraph 2.


b.
Volles will remain on the Company’s medical and dental benefit plans for the
duration of the Severance Period at her current elections as of the Separation
Date, and the Company shall continue to deduct the cost of Volles’ medical and
dental benefits at the current employee rate for the duration of the Severance
Period. Upon the expiration of the Severance Period, provided that Volles has
elected to receive continuation coverage in the Company’s medical and dental
plans pursuant to the provisions of the Consolidated Omnibus Budget


2



--------------------------------------------------------------------------------



Reconciliation Act of 1985, as amended (“COBRA”), the Company will provide
Volles with a lump-sum payment representing reimbursement for the cost of three
(3) months of COBRA coverage at the current employee rate. Thereafter, any
further continuation of coverage under COBRA shall be at Volles’ own expense.
Continuation coverage shall in all respects be subject to the requirements,
conditions and limitations of COBRA and of the medical and dental plans of the
Company, which may be amended by the Company from time to time.


c.
The Company agrees that it will not object to or contest any application made by
Volles for unemployment benefits after the Separation Date.



3.
Full Discharge of Obligations: Volles understands and agrees that she is not
entitled to, and will not receive, any payments or benefits of any kind from the
Company other than those expressly set forth herein. Volles further acknowledges
and agrees that, but for her execution of this Agreement, she would not be
entitled to any of the consideration set forth in Paragraph 2 above.



4.
Confidential Information: Volles agrees to keep all confidential and proprietary
information about the past, present or prospective business affairs of the
Company and its affiliates confidential (other than when disclosure is required
by a lawful order of a court of competent jurisdiction, any governmental
authority or agency, or any recognized subpoena power) unless a prior written
release from the Company is obtained. Volles agrees to promptly give notice to
the Company of any attempt by subpoena or otherwise to compel such disclosure as
soon as possible and in any event at least ten (10) days before compliance is
required and to provide a copy of such legal or administrative process or other
government communication to the Company so that the Company may seek a
protective order or other remedy, and Volles agrees to reasonably cooperate with
the Company in any effort the Company undertakes to obtain a protective order or
other remedy.



5.
Return of Company Property: Volles agrees that as of the date hereof, Volles has
returned to the Company any and all property, tangible or intangible, relating
to its business, which Volles possessed or had control over at any time
(including, but not limited to, company-provided automobiles, credit cards,
building or office access cards, keys, computer equipment, manuals, files,
documents, records, software, customer data base and other data) and that Volles
shall not retain any copies, compilations, extracts, excerpts, summaries or
other notes of any such manuals, files, documents, records, software, customer
data base or other data.



6.
General Release of Claims by Volles: As a material inducement to the Company to
enter into this Agreement and in consideration of the Separation Benefits and
other benefits set forth herein, Volles knowingly and voluntarily (for herself,
her issue, heirs, executors, administrators and assigns) (collectively, the
“Volles Releasors”) hereby releases and forever discharges as of the date hereof
the Company and its affiliates, divisions and subsidiaries, including but not
limited to Monomoy Capital Partners, L.P., Monomoy


3



--------------------------------------------------------------------------------



Capital Partners II, L.P., and Clinton Magnolia Master Fund, Ltd., and each of
their respective affiliates, divisions and subsidiaries, and all present, former
and future directors, members, officers, agents, representatives, employees,
successors and assigns of the Company and/or its affiliates, divisions and
subsidiaries, including but not limited to Monomoy Capital Partners, L.P.,
Monomoy Capital Partners II, L.P., and Clinton Magnolia Master Fund, Ltd., and
each of their respective affiliates, divisions and subsidiaries (collectively,
the “Company Released Parties”) from any and all claims, suits, controversies,
actions, causes of action, cross‑claims, counter‑claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this Agreement becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Company Released
Parties which the Volles Releasors ever had, now have, or hereafter may have, by
reason of any matter, cause, or thing whatsoever, from the beginning of Volles’s
initial dealings with the Company to the date of this Agreement, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to Volles’s employment relationship with
Company, the terms and conditions of that employment relationship, and the
termination of that employment relationship (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Sarbanes-Oxley Act of 2002, as amended; the Equal Pay Act
of 1963, as amended; the Americans with Disabilities Act of 1990; the Family and
Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; the Illinois Human
Rights Act; the Illinois Bill of Rights §§ 17-18; the Illinois Minimum Wage Law;
the Illinois Equal Pay Act; the Illinois Whistleblower Protection Act; the
Illinois WARN statute; the Illinois Wage Payment and Collection Act; the Ohio
Civil Rights Act, the Ohio Whistleblowers’ Protection Statute, the Ohio Minimum
Fair Wage Standards Act, and Ohio Labor Law; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”). Notwithstanding the foregoing, Volles
acknowledges that she is not waiving and is not being required to waive her
vested rights in any Company benefit plan (the plan documents of which and ERISA
will continue to govern her rights thereunder), or any right that cannot be
waived under law, including the right to file an administrative charge or
participate in an administrative investigation or proceeding; provided, however,
that Volles disclaims and waives any right to share or participate in any
monetary award resulting from the prosecution of such charge or investigation or
proceeding. Volles understands and intends that this General Release constitutes
a general release of all claims and that no reference herein to a specific form

4



--------------------------------------------------------------------------------



of claim, statute or type of relief is intended to limit the scope of this
General Release. Volles represents that she has made no assignment or transfer
of any right, claim, demand, cause of action, or other matter covered by this
Paragraph 6. Nothing contained in this Agreement shall be construed to prohibit
Volles from bringing appropriate proceedings to enforce this Agreement.


7.
No Action: Volles hereby represents and warrants that she has not filed, caused
to be filed or permitted to be filed, and will not file, cause to be filed or
permit to be filed, any complaints, charges or lawsuits against the Company or
any of the Company Released Parties with respect to the matters covered by the
General Release contained herein, and that no such complaints, charges or
lawsuits are pending. By signing this Agreement, Volles further represents that
the Volles Releasors will not be entitled to any personal recovery in any action
or proceeding that may be commenced on Volles’s behalf arising out of or
relating to the matters released hereby. Volles agrees that she will forfeit all
amounts payable by the Company pursuant to the Agreement if Volles challenges
the validity of the General Release contained in this Agreement. Volles further
agrees that if Volles violates this Agreement by suing the Company or the other
Company Released Parties, Volles will pay all costs and expenses of defending
against the suit incurred by the Company Released Parties, including reasonable
attorneys’ fees, and return all payments received by Volles pursuant to the
Agreement on or after the termination of her employment.



8.
Mutual Non-Disparagement: Volles agrees not to make any disparaging remarks or
send any disparaging communications, directly or indirectly, concerning the
Company or any of its affiliates, divisions and subsidiaries, the business or
management of the Company or any of its affiliates, divisions and subsidiaries
and all present, former and future directors, members, officers, agents,
representatives, employees, successors and assigns of the Company and/or its
affiliates, divisions and subsidiaries. The Company similarly agrees to direct
its senior management and board of directors not to disparage, or make any
disparaging remark or send any disparaging communications concerning Volles, her
performance and her reputation.



9.
Confidentiality: Volles agrees that this Agreement is confidential and agrees
not to disclose any information regarding the terms of this Agreement, except to
her immediate family and any tax, legal or other counsel that she has consulted
regarding the meaning or effect hereof or as required by law, and will instruct
each of the foregoing not to disclose the same to anyone. Notwithstanding the
foregoing, nothing in this Agreement shall prohibit or restrict Volles (or her
attorney) from responding to any inquiry about this Agreement or its underlying
facts and circumstances by the Securities and Exchange Commission (the “SEC”),
the Financial Industry Regulatory Authority (“FINRA”), or any other
self‑regulatory organization or governmental entity; provided, however, that
Volles shall notify the Company in writing as promptly as practicable after
receiving any such inquiry and at least ten (10) days prior to responding to any
such inquiry (or if such notice is not possible under the circumstances, with as
much prior notice as is possible).


5



--------------------------------------------------------------------------------



The Company agrees to disclose any such information only to its tax, legal or
other counsel, its insurance providers or as required by law.


10.
No Harm to Company Operation: Volles, for herself, her issue, heirs, executors,
administrators and assigns, hereby covenants and represents that she has not
taken and will not knowingly take any actions to impair the operations of the
Company.



11.
Cooperation: Upon reasonable notice, Volles agrees to reasonably cooperate with
the Company in any internal investigation, any administrative, regulatory, or
judicial proceeding or any dispute with a third party involving matters about
which Volles has knowledge for a period of three (3) years following her
separation from the Company. Volles understands and agrees that her cooperation
may include, but not be limited to, making herself available to the Company upon
reasonable notice for interviews and factual investigations; appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process; volunteering to the Company pertinent information; and
turning over to the Company all relevant documents which are or may come into
her possession all at times and on schedules that are reasonably consistent with
her other permitted activities and commitments. Volles understands that in the
event the Company asks for her cooperation in accordance with this provision,
the Company will reimburse her for reasonable expenses incurred in providing
such cooperation (including lodging and meals) upon her submission of receipts.



12.
Injunctive Relief and Attorneys’ Fees: Volles agrees and acknowledges that the
Company will be irreparably harmed by any breach, or threatened breach, by her
of Paragraphs 4, 5, 8 and/or 9 of this Agreement and that monetary damages would
be grossly inadequate. Accordingly, Volles agrees that in the event of a breach,
or threatened breach, by her of Paragraphs 4, 5, 9 and/or 9 of this Agreement,
the Company shall be entitled to immediate injunctive or other preliminary or
equitable relief, as appropriate, in addition to all other remedies available at
law and equity. The parties agree that, should either party bring an action to
enforce the terms of this Agreement, the prevailing party in such action shall
be entitled to recover all reasonable attorneys’ fees and costs incurred with
respect to such action.



13.
Restrictive Covenants: In consideration of the covenants and promises made in
this Agreement, Volles shall be and is hereby released from any non-compete
obligation she may have under any other agreement with the Company, including
but not limited to the restrictions on competition and solicitation contained in
Paragraph 7 of Volles December 31, 2012 Employment Agreement (hereafter
“Employment Agreement”). Notwithstanding the foregoing, Volles shall remain
obligated with respect to the agreement to protect trade secrets and
confidential information of the Company contained in Paragraph 6 of the
Employment Agreement, and the agreement not to solicit any current employees of
the Company contained in Paragraph 7(a) of the Employment Agreement.




6



--------------------------------------------------------------------------------



14.
No Admission of Liability: Volles agrees that neither this Agreement, nor the
furnishing of the consideration for this Agreement, shall be deemed or construed
at any time to be an admission by the Company, any Company Released Party or
Volles of any improper or unlawful conduct.



15.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Ohio, without regard to the choice of law
provisions thereof. The Parties agree to submit to the exclusive jurisdiction of
the state court seated in Fairfield County, Ohio or and/or the United States
District Court for the Southern District of Ohio for the general resolution of
any matter arising out of, relating to or connected with this Agreement or
Volles’s employment with or resignation from the Company.



16.
Rule of Ambiguities and Binding Effect: It is agreed and understood that the
general rule that ambiguities are to be construed against the drafter shall not
apply to this Agreement. This Agreement shall be binding upon and inure to the
benefit of Volles and the Company and each of their respective heirs, executors,
successors, representatives and agents.



17.
Severability: Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.



18.
Entire Agreement. This Agreement sets forth the entire agreement between the
Parties, and fully supersedes and replaces any and all prior agreements or
understandings (whether oral or written) between the Parties pertaining to the
subject matter hereof. Volles acknowledges and agrees that in signing this
Agreement Volles has not relied upon any representation, promise or inducement
that is not expressly set forth in this Agreement.



19.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all counterparts so executed shall constitute
one agreement binding on all of the Parties, notwithstanding that all of the
Parties are not signatory to the same counterpart. Facsimile or electronic
copies of this Agreement shall have the same force and effect as an original.



BY SIGNING THIS AGREEMENT, VOLLES REPRESENTS AND AGREES THAT:


(i)
I HAVE READ IT CAREFULLY;



(ii)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO THE RELEASE OF ALL CLAIMS AS SET FORTH IN PARAGRAPH
6 OF THIS AGREEMENT;


7



--------------------------------------------------------------------------------





(iii)
I VOLUNTARILY CONSENT TO THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO THE
RELEASE OF CLAIMS SET FORTH HEREIN;



(iv)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO;



(v)
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS AGREEMENT TO
CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS AGREEMENT ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21‑DAY
PERIOD;



(vi)
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS AGREEMENT TO
REVOKE IT (THE “REVOCATION PERIOD”) AND THAT THIS AGREEMENT SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;



(vii)
I HAVE SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF
ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND



(viii)
I AGREE THAT THE PROVISIONS OF THIS AGREEMENT MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.



Executed this 14th day
of April 2014

By:    /s/ Jacqueline Volles            
JACQUELINE VOLLES


Executed this 15th day        
of April 2014
                        
EVERYWARE GLOBAL, INC.


By:    /s/ Erika Schoenberger        
Erika Schoenberger

8

